





Exhibit 10.27

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), dated as of October 30, 2014, by and between
Social Reality, Inc., a Delaware corporation (the “Employer”) and Richard Steel,
an individual residing at _______________ (the “Executive”).

RECITALS

WHEREAS, the Employer owns and operates an Internet-based advertising agency
operating on a worldwide basis;

WHEREAS, the Employer wishes to employ the Executive as its President; and

WHEREAS, the Employer and the Executive desire to set forth the terms pursuant
to which the Executive will be employed by the Employer as its President.

NOW, THEREFORE, the Employer and the Executive hereby agree as follows:



Section 1.

Employment.



(a)

The Employer shall employ the Executive, and the Executive agrees to be employed
by the Employer, upon the terms and conditions hereinafter provided, for a term
(the “Initial Term”) commencing October 30, 2014 (the “Effective Date”) and
expiring October 30, 2018.  The Initial Term shall be automatically extended for
additional successive periods of twelve (12) month renewal terms (each a
“Renewal Term”) unless either the Employer or the Executive provides notice to
the other of its (or his) intent not to renew the Initial Term or the then
current Renewal Term (as applicable) at least sixty (60) days prior to the
expiration of the Initial Term or the then current Renewal Term (as applicable).
 The Initial Term and any Renewal Terms are referred to herein as the “Term”.



(b)

The Executive hereby represents and warrants that the Executive has the legal
capacity to execute and perform this Agreement, that this Agreement is a valid
and binding agreement enforceable against the Executive according to its terms,
and that the execution and performance of this Agreement by the Executive does
not violate the terms of any existing agreement or understanding to which the
Executive is a party.



Section 2.

Duties.  

The Executive shall report to the Chief Executive Officer of the Employer and
have the title of President of the Employer.  The Executive or a designee of the
Executive (selected in the Executive’s sole discretion) shall be nominated for
election as a member of the Employer’s board of directors (the “Board”) at each
annual meeting of shareholders of the Employer occurring during the Term.  The
Executive shall have such duties as are consistent with the Executive’s
experience, expertise and position as shall be





--------------------------------------------------------------------------------







assigned to the Executive from time to time by the Chief Executive Officer.
 During the Term, and except for vacation in accordance with the Employer’s
standard paid time off policies or due to illness or incapacity, the Executive
shall devote substantially all of the Executive’s business time, attention,
skill and efforts to the business and affairs of the Employer and its parents,
subsidiaries and affiliates.  Notwithstanding the foregoing, the Executive may
(1) make personal investments in such form or manner as will neither require the
Executive’s services in the operation or affairs of the business in which such
investments are made, and (2) serve as a director on the board of directors of
other non-competing companies with prior written notice to the Board.  The
Executive agrees not to engage in any outside business activities that
materially interfere with or materially delay the performance of the Executive’s
duties hereunder (which duties shall be performed on a first-priority basis);
provided, that, it is understood and agreed that service on a board of a
non-competing company, in and of itself, shall not be deemed to so delay or
interfere with the Executive’s duties hereunder, unless the Board shall have
determined in good faith that such other company is directly competitive with
the Employer.



Section 3.

Compensation.  

For all services rendered by the Executive in any capacity required hereunder
during the Term, including, without limitation, services as an officer,
director, or member of any committee of the Employer or any parent, subsidiary,
affiliate or division thereof, the Executive shall be compensated as follows:



(a)

Salary.  The Employer shall pay the Executive a fixed salary (“Base Salary”) at
a rate of $114,000.00 per annum.  The Board may from time to time further
increase, but not decrease, the Base Salary, in its sole discretion. The Base
Salary shall be payable in accordance with the customary payroll practices of
the Employer.  



(b)

Bonus.  Subject to Section 3(g), the Executive shall receive a guaranteed annual
bonus of $136,000 payable on January 31st of each year (the “Annual Bonus”);
provided, with respect to the period ending on the expiration of the Initial
Term (October 30, 2018), the bonus for such period shall be payable on January
31, 2019.



(c)

Discretionary Bonus.  Subject to Section 3(g), at the sole discretion of the
Board, the Executive shall be eligible to receive an annual discretionary bonus
(the “Discretionary Bonus”) during the prior year.  Any awarded Discretionary
Bonus shall be paid within sixty (60) days of being granted. Executive
acknowledges that the Discretionary Bonus may be comprised of cash or non-cash
compensation as determined at the sole discretion of the Board or its designee.
The provisions of this Section 3(c) in no way guarantee or entitle the Executive
to any discretionary bonus whatsoever, the award of which is entirely
discretionary.



(d)

Equity Incentives. On the Effective Date, the Executive shall receive an option
to purchase 600,000 shares of the Employer’s Class A common stock,





-2-




--------------------------------------------------------------------------------







$0.001 par value per share at an exercise price of $1.50 per share (in each case
subject to adjustment in the event of a stock split, stock dividend,
recapitalization or similar event) (the “Option”).  The Option shall be granted
under the Employer’s 2012 Equity Compensation Plan and, except as otherwise
provided in Section 5 hereof, shall vest and become exercisable with respect to
50% of the shares subject thereto on the third (3) anniversary of the Effective
Date and as to 50% of the shares subject thereto on the fourth anniversary of
the Effective Date.  

(e)

Benefits. Except as set forth in this Agreement, the Executive shall be entitled
to participate in all employee benefit plans or programs, and to receive all
benefits, perquisites and emoluments, which are approved by the Board and are
generally made available by the Employer to salaried employees of the Employer,
to the extent permissible under the general terms and provisions of such plans
or programs and in accordance with the provisions thereof.  In addition, the
Executive shall be entitled to obtain from the Employer’s PEO (at Employer’s
sole cost and expense) an insurance policy on the Executive’s life for the
benefit of the Executive and his designated beneficiaries in an amount equal to
not less than two (2) times the sum of the Executive’s Base Salary (the “Life
Insurance Policy”).  The Employer shall, on a monthly basis, promptly reimburse
the Executive for the costs and expense (including the payment of any premium)
related to such Life Insurance Policy.   Notwithstanding the foregoing and
except with respect to the Life Insurance Policy, nothing in this Agreement
shall require any particular plan or program to be continued nor preclude the
amendment or termination of any such plan or program, provided that such
amendment or termination is applicable generally to the employees of the
Employer.  



(f)

Paid Time Off.  The Executive shall be entitled to thirty (30) days of paid time
off (“PTO”) per calendar year during the Term.  The Executive will not forfeit
accrued PTO that is not used by the end of the calendar year; provided, however,
once the Executive has forty-five (45) days of accrued, but unused, PTO days
(the “PTO Accrual Cap”), the Executive will not accrue any additional PTO time
until he reduces the balance of his accrued PTO days below the PTO Accrual Cap.
 



(g)

Earnout Consideration.  To the extent the payment of the Annual Bonus and the
cash portion of any Discretionary Bonus would result in a reduction in the
Earnout Consideration (as defined in the Stock Purchase Agreement, dated October
30, 2014, by and among the Employer, the Executive and Steel Media, Inc. (the
“SPA”)) otherwise payable to the Executive thereunder by an amount greater than
the sum of (x) the Annual Bonus and (y) the cash portion of any Discretionary
Bonus, then the applicable portion of such Annual Bonus and/or Discretionary
Bonus resulting in such reduction shall not be paid for the applicable period.





-3-




--------------------------------------------------------------------------------









Section 4.

Business Expenses.  

The Employer shall pay or promptly reimburse the Executive for all necessary
expenses reasonably incurred by the Executive in connection with the performance
of the Executive’s duties and obligations under this Agreement, subject to the
Executive’s presentation of appropriate vouchers in accordance with such expense
account policies and approval procedures as the Employer may from time to time
reasonably establish for employees (including but not limited to prior approval
of extraordinary expenses).  The With the exception of travel expenses,
Executive agrees to obtain prior written approval from the Employer before
incurring any single out-of-pocket expense in connection with the Executive’s
performance of his duties and obligations under this Agreement in excess of
$2,500.00 (or such higher limit as permitted by the Board or the Employer’s
CEO).



Section 5.

Effect of Termination of Employment.  



(a)

Termination Generally; Accrued Obligations.

The date specified in any notice of termination as the Executive’s final day of
employment shall be referred to herein as the “Termination Date.” Except as set
forth in this Section 5, in the event that the Executive’s employment hereunder
is terminated for any reason, then the Executive shall be entitled to no
compensation or other benefits of any kind whatsoever, other than: (i) payment
of the Executive’s unpaid Base Salary under Section 3(a) through the Termination
Date, payable on the Employer’s next regular pay date following the Termination
Date (or such earlier date as may be required by applicable law); (ii) payment
of any unpaid bonus under Sections 3(b) and 3(c) for the preceding year, payable
on the date that such bonus is due and payable (but not later than March 15th of
the calendar year in which the Termination Date occurs); (iii) payment of any
unused PTO that accrued through the Termination Date, payable on the Employer’s
next regular pay date following the Termination Date (or such earlier date as
may be required by applicable law); (iv) expenses reimbursable under Section 4
incurred on or prior to the Termination Date, but not yet reimbursed, which
reimbursable (but not yet reimbursed) expenses, if any, shall be paid on the
next regular payroll date of the Employer that occurs after the Termination Date
(or as soon thereafter as administratively practicable); (v) payment of any
other unpaid amounts due and owing under any benefit, fringe or equity plans,
programs, policies and/or practices, in accordance with such plan, program,
policy or practice; and (vi) the opportunity to continue health coverage under
the Employer’s group health plan in accordance with “COBRA” (“COBRA Coverage”)
(the foregoing payments and benefits collectively referred to herein as “Accrued
Obligations”).



(b)

Termination Without Cause; Resignation for Good Reason.  

In the event that the Employer terminates the Executive’s employment hereunder
during the Term without “Cause” or the Executive resigns for “Good Reason”, then
the Executive shall be entitled to no compensation or other benefits of any kind
whatsoever, other than: (i) the Accrued Obligations; (ii) the Severance





-4-




--------------------------------------------------------------------------------







Amount (defined below), which Severance Amount shall be payable, subject to
Section 16, in equal installments over the Severance Period (defined below) in
accordance with the Employer’s normal payroll practices, commencing on the first
regular pay date of the Employer that occurs after the Termination Date; (iii)
the Executive's stock options and/or restricted shares granted to the Executive
during the Term (to the extent not fully vested as of the Termination Date),
shall become fully vested as of the Termination Date, and the Executive shall be
permitted to exercise such options for up to twelve months following the
Termination Date (unless otherwise agreed to by the Executive and the Employer
in the case of any stock options or restricted shares granted after the
Effective Date); and (iv) if the Executive elects COBRA Coverage following the
Termination Date, the Employer shall waive the cost of such coverage (for the
Executive and his eligible dependents) during the Severance Period (or such
earlier date that COBRA coverage expires).  For the avoidance of doubt, nothing
in clause (iii) of this Section 5(b) shall apply to the Earnout Shares or the
Escrow Shares (each as defined in the SPA).  

If the Executive resigns for Good Reason prior to the expiration of the Second
Earnout Period (as defined in the SPA), then, notwithstanding anything in the
SPA to the contrary, the Employer’s obligation to pay the Earnout Consideration
on the Separation Date (as each such term is defined in the SPA) pursuant to
Section 2.5(r) of the SPA shall be suspended if the Employer disputes in good
faith the existence of Good Reason, by delivering a detailed written notice of
the basis of such dispute to the Executive within five (5) days after the
Termination Date.  The suspension shall, without further action, notice or deed,
be lifted and the Earnout Consideration, together with accrued and unpaid
interest thereon, shall be due and payable immediately upon the earliest to
occur of (x) mutual written agreement of the Employer and the Executive, (y) a
court of competent jurisdiction shall determine that the Executive’s resignation
was for Good Reason, or (z) a Default or an Event of Default (as each of those
terms is defined in that certain Financing Agreement, of even date herewith, by
and among the Employer, as borrower, the guarantors from time to time party
thereto, the lenders party thereto and Victory Park Management, LLC, as agent,
as in effect on the date hereof) shall have occurred (whether or not waived,
cured or otherwise resolved).  Interest shall accrue on the Earnout
Consideration from and after the Termination Date, at the rate of 10% per annum,
until the date of its indefeasible payment in full.



(c)

Death or Disability.  

The Executive’s employment with the Employer shall terminate upon Executive’s
death or “Disability” (defined below), in which case the Executive (or his
estate and heirs) shall be entitled to no compensation or other benefits of any
kind whatsoever for any period after the Executive’s date of termination other
than: (i) the Accrued Obligations; and (ii) if the Executive and/or his eligible
dependents elect COBRA coverage, the Employer shall waive the cost of such
coverage (for the Executive and his eligible dependents) during the Severance
Period (or such





-5-




--------------------------------------------------------------------------------







earlier date that COBRA coverage expires).  In addition, the Executive (or his
estate and heirs) shall be permitted to exercise the Executive’s stock options
granted to the Executive during the Term (to the extent vested as of the
Termination Date) for up to six months following the Termination Date.



(d)

Termination Due to Non-Renewal.  

If the Executive’s employment with the Employer terminates due to the Employer’s
notice of non-renewal of the Term in accordance with Section 1(a), then the
Executive shall be entitled to no compensation or other benefits of any kind
whatsoever, other than: (i) the Accrued Obligations; (ii) the Severance Amount,
which Severance Amount shall be payable, subject to Section 16, in equal
installments over the Severance Period in accordance with the Employer’s normal
payroll practices, commencing on the first regular pay date of the Employer that
occurs after the Termination Date; and (iii) if the Executive elects COBRA
coverage, the Employer shall waive the cost of such coverage (for the Executive
and his eligible dependents) during the Severance Period (or such earlier date
that COBRA coverage expires).  In addition, the Executive shall be permitted to
exercise the Executive’s stock options granted to the Executive during the Term
(to the extent vested as of the Termination Date) for up to six (6) months
following the Termination Date.



(e)

Termination With Cause.  

The Employer may terminate this Agreement immediately for “Cause” by giving
written notice to the Executive. In the event that this Agreement is terminated
pursuant to this Section 5(e), the Executive shall be entitled to no
compensation or other benefits of any kind whatsoever for any period after the
Termination Date set forth in the notice given by the Employer to the Executive,
except for the Accrued Obligations.  Further, if the Executive’s employment is
terminated for Cause pursuant to this Section 5(e), the stock options granted to
the Executive during the Term, to the extent vested, but not exercised, as of
the Termination Date, shall be forfeited.



(f)

Definitions.  For purposes of this Agreement:

(i)

During the Earnout Payment Period, “Cause” shall mean: (1) the Executive’s gross
negligence in the performance of the material responsibilities of his office or
position; (2) the Executive’s intentional failure to perform the material
responsibilities of his office or position, including, but not limited to,
following the lawful directives of the Board; (3) any conviction by a court of
law of, or entry of a pleading of guilty by the Executive with respect to a
felony; (4) the Executive’s embezzlement or intentional misappropriation of any
property of the Employer (other than good faith expense account disputes);
(5) fraud by the Executive resulting in harm to the Employer; or (6) the
Executive’s material breach of this Agreement.  The Executive shall be given
prior written notice of





-6-




--------------------------------------------------------------------------------







the termination of his employment for Cause.  If the Executive shall be
terminated pursuant to clause (1), (2) or (6) above, the Executive shall be
given a reasonable period of time, not to exceed 30 days, to cure the matter (if
curable).  In all other cases, including if the Executive shall be terminated
pursuant to clause (3), (4) or (5) above, termination shall be effective as of
the date notice is given.

(ii)

After the expiration of the Earnout Payment Period, “Cause” shall mean: (1) the
Executive’s negligence in the performance of the material responsibilities of
his office or position; (2) the Executive’s failure to perform the material
responsibilities of his office or position, including, but not limited to,
following the lawful directives of the Board; (3) any conviction by a court of
law of, or entry of a pleading of guilty by the Executive with respect to a
felony; (4) the Executive’s embezzlement or intentional misappropriation of any
property of the Employer (other than good faith expense account disputes);
(5) fraud by the Executive resulting in harm to the Employer; or (6) the
Executive’s breach of this Agreement.  The Executive shall be given prior
written notice of the termination of his employment for Cause.  If the Executive
shall be terminated pursuant to clause (1), (2) or (6) above, the Executive
shall be given a reasonable period of time, not to exceed 30 days, to cure the
matter (if curable).  In all other cases, including if the Executive shall be
terminated pursuant to clause (3), (4) or (5) above, termination shall be
effective as of the date notice is given.

(iii)

“Disability” shall mean that the Executive is incapable of performing his
principal duties due to physical or mental incapacity or impairment for 180
consecutive days, or for 240 non-consecutive days, during any twelve (12) month
period.

(iv)

During the Earnout Payment Period, “Good Reason” shall mean the occurrence of
any of the following: (a) a reduction of the Executive’s authority, functions,
duties or responsibilities, which would cause his position with the Employer to
become of materially less responsibility, importance or scope than his position
on the date of this Agreement (other than during any period of illness or
disability); (b) the failure of the shareholders to appoint the Executive to the
Board within sixty (60) days following the Effective Date, or the Executive’s
removal as a director of the Board, in each case, without his consent; (c) a
breach by the Employer of a material term of the Agreement; (d) the relocation
of the Executive’s principal office location, without the Executive’s consent,
to a location that is at least ten (10) miles from the prior location with the
Executive’s consent; (e) any reduction, without the Executive’s consent, of the
Executive’s Base Salary, except to the extent the compensation of the Employer’s
chief executive officer is similarly and proportionately reduced; or (f) any
failure of the Board to nominate the Executive or his designee for election to
the Board at an annual meeting of shareholders or





-7-




--------------------------------------------------------------------------------







failure of the shareholders of the Employer to elect the Executive or his
designee to the Board at any annual meeting occurring during the Term (unless
the Executive or any designee of the Executive is prohibited by law from serving
as a director of the Board); provided, however, that the Executive must notify
the Employer within ninety (90) days of the occurrence of any of the foregoing
conditions that he considers it to be a “Good Reason” condition and provide the
Employer with at least thirty (30) days in which to cure the condition.  If the
Executive fails to provide this notice and cure period prior to his resignation,
or resigns more than six (6) months after the initial existence of the
condition, his resignation will not be deemed to be for “Good Reason.”

(v)

After the expiration of the Earnout Payment Period, “Good Reason” shall mean the
occurrence of any of the following: (a) the failure of the shareholders to
appoint the Executive to the Board within sixty (60) days following the
Effective Date, or the Executive’s removal as a director of the Board, in each
case, without his consent; (b) the relocation of the Executive’s principal
office location, without the Executive’s consent, to a location that is at least
ten (10) miles from the prior location with the Executive’s consent; (c) any
reduction, without the Executive’s consent, of the Executive’s Base Salary,
except to the extent the compensation of the Employer’s chief executive officer
is similarly and proportionately reduced; (d) a breach by the Employer of a
material term of the Agreement; or (e) any failure of the Board to nominate the
Executive or his designee for election to the Board at an annual meeting of
shareholders or failure of the shareholders of the Employer to elect the
Executive or his designee to the Board at any annual meeting occurring during
the Term (unless the Executive or any designee of the Executive is prohibited by
law from serving as a director of the Board); provided, however, that the
Executive must notify the Employer within ninety (90) days of the occurrence of
any of the foregoing conditions that he considers it to be a “Good Reason”
condition and provide the Employer with at least thirty (30) days in which to
cure the condition.  If the Executive fails to provide this notice and cure
period prior to his resignation, or resigns more than six (6) months after the
initial existence of the condition, his resignation will not be deemed to be for
“Good Reason.”

(vi)

“Earnout Payment Period” means the period commencing on the Effective Date and
ending on the earlier of (x) the date 100% of the Earnout Consideration (as
defined in the SPA) is paid in full to the Executive pursuant to the SPA or (y)
the date, following the expiration of the Second Earnout Period, on which the
amount of the Earnout Consideration has been finally determined in accordance
with Section 2.5 of the SPA and, to the extent determined due and payable, such
Earnout Consideration has been indefeasibly paid in full to the Executive.





-8-




--------------------------------------------------------------------------------







(vii)

“Severance Amount,” for purposes of Sections 5(b) and 5(d), shall equal the sum
of: (a) an amount equal to eighteen (18) months of the Executive’s Base Salary
at the rate in effect as of the Executive’s Termination Date (or, in the case of
a termination for Good Reason due to the reduction in the Executive’s Base
Salary, the Base Salary rate in effect immediately prior to such reduction);
plus (b) an amount equal to the greater of (x) the most recent Bonus that would
be payable to the Executive by the Employer, calculated on an annualized basis
up to the month the Executive is terminated and (y) $136,000 (or, if the
Termination Date occurs prior to January 1, 2015, then $136,000).

(viii)

“Severance Period,” for purposes of Sections 5(b), 5(c) and 5(d), shall mean a
period of eighteen (18) months following the Termination Date.



(g)

No Mitigation.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as a result of subsequent employment.



Section 6.

Confidentiality.  

The Executive shall execute, and abide by the terms of, the
confidentiality/non-disclosure agreement in the form annexed hereto as Exhibit A
(the “Confidentiality Agreement”), the terms of which are incorporated herein.



Section 7.

Assignment of Developments; Works for Hire.  

If at any time or times during Executive’s employment with the Employer, the
Executive shall (either alone or with others) make, conceive, discover or reduce
to practice any invention, modification, discovery, design, development,
improvement, process, software program, work-of-authorship, documentation,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called “Developments”) that (a) relates to the business of the Employer (or any
subsidiary of the Employer) or any customer of or supplier to the Employer (or
any of its subsidiaries) or any of the products or services being developed,
manufactured, sold or provided by the Employer or which may be used in relation
therewith or (b) results from tasks assigned to the Executive by the Employer,
such Developments and the benefits thereof shall immediately become and/or be
considered as the sole and absolute property of the Employer and its assigns as
a work for hire, and the Executive shall promptly disclose to the Employer (or
any persons designated by it) each such Development and hereby assigns any
rights the Executive may have or acquire in the Developments and benefits and/or
rights resulting therefrom to the Employer and its assigns without further
compensation and shall communicate, without cost or delay, and without
publishing the





-9-




--------------------------------------------------------------------------------







same, all available information relating thereto (with all necessary
documentation, plans and models) to the Employer.  Upon disclosure of each
Development to the Employer, the Executive will, during the Term and at any time
thereafter, at the request and cost of the Employer, sign, execute, make and do
all such deeds, documents, acts and things as the Employer and its duly
authorized agents may reasonably require:

(a)

to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights, trademarks, service
marks or other analogous protection in any country throughout the world and when
so obtained or vested to renew and restore the same; and

(b)

to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyrights, trademarks, service marks or other analogous
protection.

In the event the Employer is unable, after reasonable effort, to secure the
Executive’s signature on any letters patent, copyrights, trademarks, service
marks or other analogous protection relating to a Development, whether because
of the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as the Executive’s agent
and attorney-in-fact, to act for and on his behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of any such letters patent, copyrights,
trademarks, service marks and other analogous protection thereon with the same
legal force and effect as if executed by the Executive.



Section 8.

Withholding Taxes.  

The Employer may directly or indirectly withhold from any payments to be made
under this Agreement all federal, state, city or other taxes and all other
deductions as shall be required pursuant to any law or governmental regulation
or ruling or pursuant to any contributory benefit plan maintained by the
Employer.



Section 9.

Notices.  

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing, and shall be deemed effective upon (a)
personal delivery, if delivered by hand, (b) three days after the date of
deposit in the mails, postage prepaid, if mailed by certified or registered
United States mail, or (c) the next business day, if sent by a prepaid overnight
courier service, and in each case addressed as follows:



(a)

To the Employer:

Social Reality, Inc.
456 Seaton Street

Los Angeles, CA 90013

Attention: Christopher Miglino





-10-




--------------------------------------------------------------------------------







with a copy (which shall not be deemed notice) to:

Pearlman Schneider LLP
2200 Corporate Blvd., Suite 210
Boca Raton, FL 33431

Attention:  Jim Schneider, Esq.



(b)

To the Executive:

to the Executive at the Executive’s
address listed above.

with a copy (which shall not be deemed notice) to:

Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, New York 10020

Attention:  Steven E. Siesser, Esq.




or to such other address as either party shall have previously specified in
writing to the other.



Section 10.

Binding Agreement; No Assignment.  

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive, the Employer and their respective permitted successors, assigns,
heirs, beneficiaries and representatives.  This Agreement is personal to the
Executive and may not be assigned by the Executive without the prior written
consent of the Board, as evidenced by a resolution of the Board.  Any attempted
assignment in violation of this Section 10 shall be null and void.



Section 11.

Governing Law; Consent to Jurisdiction; Arbitration.

This Agreement, and all matters arising directly or indirectly from this
Agreement, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of California, without giving effect to the choice
of law provisions thereof.  During the Earnout Payment Period, any and all
actions arising out of this Agreement or the Executive’s employment by the
Employer or termination therefrom shall be brought and heard in the state and
federal courts of the State of California and the parties hereto hereby
irrevocably submit to the exclusive jurisdiction of any such courts. After the
expiration of the Earnout Payment Period, any unresolved controversy or claim
arising out of or relating to this Agreement, shall be submitted to arbitration
pursuant to the terms set forth in Exhibit B.



Section 12.

Entire Agreement.

This Agreement, including all Exhibits hereto, but with the exception of the
SPA, shall constitute the entire agreement between the parties with respect to
the matters covered hereby and supersedes all previous written, oral or implied
understandings between them





-11-




--------------------------------------------------------------------------------







with respect to such matters, including without limitation, any “employment” or
similar agreements (whether written, oral or implied) between the Employer and
the Executive.  Notwithstanding anything in this Agreement to the contrary, the
Executive shall have no liability to the Employer or any other person or entity
(and all such liability is hereby irrevocably waived, discharged and released,
which such waiver, discharge and release are a material inducement to the
Executive for entering into this Agreement) whatsoever of any kind with respect
to any termination of his employment for any consequential, special, punitive or
other similar damages, whether foreseeable, known to Executive, or even if
Executive was advised thereof.



Section 13.

Amendments.  

This Agreement may only be amended or otherwise modified by a writing executed
by each of the parties hereto.



Section 14.

Survivorship.  

The provisions of Sections 5 through 17, as well as Exhibits A and B hereto,
shall survive the termination of this Agreement.



Section 15.

Indemnification/D&O Insurance.

The Employer shall indemnify, defend and hold the Executive harmless from and
against all claims, suits, actions and/or proceeding arising by reason of the
Executive’s status as an officer, director, employee and/or agent of the
Employer to the fullest extent provided (a) by Employer’s Certificate of
Incorporation and/or Bylaws, (b) under Employer’s Directors and Officers
Liability and general insurance policies, and (c) under the Delaware General
Corporation Law, as each may be amended from time to time.  Employer agrees (i)
that the Executive shall be covered by Directors and Officers insurance coverage
on the same basis as the Employer maintains such coverage for other officers and
directors, (ii) Executive shall be covered by such policies in accordance with
their terms to the maximum extent of the coverage available under such policies,
and (iii) Executive shall continue to be covered by such policies both during
the Term and following the termination of the Executive’s employment with
Employer so long as Executive shall be or may be subject to any claims, suits,
actions and/or proceedings by reason of the Executive’s status as (or former
status as) an officer, director, employee and/or agent of Employer.  For the
avoidance of doubt, nothing in this Section 15 shall entitle the Executive to
indemnification for actions or omissions with respect to which the Employer is
prohibited from providing indemnification pursuant to the Delaware General
Corporation Law.



Section 16.

409A Compliance.  

All payments under this Agreement are intended to comply with or be exempt from
the requirements of Section 409A of the Code and regulations promulgated
thereunder (“Section 409A”).  As used in this Agreement, the “Code” means the
Internal Revenue Code of 1986, as amended.  To the extent permitted under
applicable regulations and/or





-12-




--------------------------------------------------------------------------------







other guidance of general applicability issued pursuant to Section 409A, the
Employer reserves the right to modify this Agreement to conform with any or all
relevant provisions regarding compensation and/or benefits so that such
compensation and benefits are exempt from the provisions of 409A and/or
otherwise comply with such provisions so as to avoid the tax consequences set
forth in Section 409A and to assure that no payment or benefit shall be subject
to an “additional tax” under Section 409A.  To the extent that any provision in
this Agreement is ambiguous as to its compliance with Section 409A, or to the
extent any provision in this Agreement must be modified to comply with Section
409A, such provision shall be read in such a manner so that no payment due to
the Executive shall be subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code.  If necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Code concerning payments to “specified
employees,” any payment on account of the Executive’s separation from service
that would otherwise be due hereunder within six (6) months after such
separation shall be delayed until the first business day of the seventh month
following the Termination Date and the first such payment shall include the
cumulative amount of any payments (without interest) that would have been paid
prior to such date if not for such restriction.  Each payment in a series of
payments hereunder shall be deemed to be a separate payment for purposes of
Section 409A. In no event may the Executive, directly or indirectly, designate
the calendar year of payment. All reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.  Notwithstanding
anything contained herein to the contrary, the Executive shall not be considered
to have terminated employment with the Employer for purposes of Section 5(b),
5(c) or 5(d) unless the Executive would be considered to have incurred a
“termination of employment” from the Employer within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).  



Section 17

Section 280G Limitation.

If any payment(s) or benefit(s) the Executive would receive pursuant to this
Agreement and/or pursuant to any other agreement or arrangement would (a)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (b) but for this Section 17, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such payment(s) or benefit(s)
(collectively, “Payments”) shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be the largest portion of the Payments that can be paid or
provided without causing any portion of the Payments being subject to the Excise
Tax.  If a reduction in payments or benefits constituting “parachute payments”
is necessary so that the Payments equal the Reduced Amount, reduction shall
occur in the following order: (i) first, the Severance Payment under this
Agreement, (ii) second, any other cash payments due under any other agreement
between the Employer and the





-13-




--------------------------------------------------------------------------------







Executive; (iii) third, cancellation of the acceleration of vesting of any stock
options, and (iv) lastly, other non-cash forms of benefits.  Calculations of the
foregoing will be performed at the expense of the Employer by an accounting firm
selected by the Employer.  The determinations of such accounting firm shall be
final, binding and conclusive upon the Employer and the Executive.



Section 18.

Key Man Life Insurance.  

The Executive agrees to cooperate with the Employer in obtaining any key man
life insurance coverage insuring the Executive’s life and to submit to such
physical examinations as may be needed to secure such coverage.



Section 19.

Counterparts.  

This Agreement may be executed in any number of counterparts or facsimile
copies, each of which when executed shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
delivered by its duly authorized officer and the Executive has signed this
Agreement, all as of the first date written above.

 

SOCIAL REALITY, INC.

 

 

 

 

By:

/s/ Chris Miglino

 

 

Chris Miglino,

 

 

Authorized representative for Social Reality, Inc.

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Richard Steel

 

Richard Steel








-14-


